nDETAILED ACTION
Status of Application: Claims 1-18, 23, and 24 are present for examination at this time.  
Claims 1-18, 23, and 24 are allowed.
Since the previous office action applicants have amended the claims to embrace allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                       Allowable Subject Matter
Claims 1-18, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 13, and 23): 
The closest prior art of record  “Using Sidelink Information In Radio-Based Positioning” by Saur et al., US-20190230618-A1 (“Saur”) “Mapping Configuration For A New Radio (NR) System” by Pawar el al., US-20200382190-A1 (“Pawar”), fails to anticipate or render obvious the amended limitations. Specifically the prior art fails to anticipate or in combination render obvious the elements related to sidelink usage of Control Channel Elements signal  thresholds (better signal) for units who are designated for location tracking versus those that are not.  While Saur discloses where the location server determines if there is a need for the T-UE, which is a terminal, to have its location tracked as well as where the determination is based on steps taken by the T-UE via the S-UE making a request for positioning, and discloses that there may an additional server, remote from the location server (See Saur at paragraphs 31 and 28,  and Pawar discloses where the system takes the location information request and processed location information and tailors the transmission on the basis of the CSI (See Pawar at paragraphs 62-64 and 23), and the concept of providing specific services at the better signal quality to one device versus another (prioritizing signal quality among users is known) it was not in the context of prioritizing on the basis of location tracking versus not tracking location.  This creates a distinct pseudo-negative limitation.
There was no reason obvious to one of ordinary skill in the art to combine this, let alone both of these references with the references previously used to reject the claims).  This many references for such a limitation was deemed to stretch the reasonableness of why one of ordinary skill in the art would combine the references to arrive at this exact combination. No reason to combine these references could be found in an explicit teaching, suggestion, or motivation within the references.  There was no reason under a KSR rationale either, not without invoking impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642